In an action, inter alia, to foreclose a mortgage, the defendants 265 Hicks Street, LLC, SMD Capital Group, LLC, and Frank DeFalco appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated January 13, 2004, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them. In response to the prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]), the plaintiff raised triable issues of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Florio, J.E, Krausman, Goldstein and Mastro, JJ., concur.